Citation Nr: 1454684	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10-11 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure or as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for pterygium, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1962 to May 1966, including combat service in the Republic of Vietnam.  He had additional United States Army Reserve service from May 1966 to October 1968 and United States Coast Guard Reserve service from August 1974 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2013, the Board reopened the Veteran's right ear hearing loss claim and remanded the hypertension, pterygium, and right ear hearing loss issues for additional development.

The Board also noted in its October 2013 decision, in essence, that the Veteran's statements as to error in a prior Board decision denying service connection for right ear hearing loss were not accepted as a clear and unmistakable error (CUE) motion.  The available record shows that in correspondence received by the RO on November 1, 2013, the Veteran asserted that the prior decision involved CUE without reference to any specific error.  A request for revision of a decision of the Board based on CUE may be made at any time after that decision is made.  The motion, however, must be filed with the Board and must "set forth clearly and specifically the alleged" CUE and "why the result would have been manifestly different but for the alleged error."  38 C.F.R. § 20.1404 (2014).  The Board finds the Veteran's correspondence is insufficient to raise a CUE motion.  The Veteran is advised, however, that a CUE motion may be submitted to the Board at any time. The Board also notes that the only final decision made in the October 2013 Board decision was favorable to the Veteran, in that the Board determined that new and material evidence had been received sufficient to reopen his claim of entitlement to service connection for right ear hearing loss. As noted above, all other issues in that decision were remanded to the RO, and were not finally adjudicated. 

The Board notes that a December 2013 rating decision denied entitlement to service connection for tinnitus and that in correspondence dated in January 2014 the Veteran expressed disagreement with that determination.  Therefore, that issue must be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension was not manifest during active service, was not manifest within one year of discharge from active service, and is not shown to have developed as a result of an established event, injury, or disease during active service.

2.  A pterygium disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.

3.  A chronic right ear hearing loss disability was not manifest during active service, was not manifest within one year of discharge from active service, and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated as a result of active service and is not proximately due to or aggravated by any service-connected disability, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  A pterygium disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

3.  A right ear hearing loss disability was not incurred or aggravated as a result of active service, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in May 2007, June 2007, and August 2012.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) records, and statements in support of the claims.  The development requested on remand in October 2013 has been substantially completed.  Although United States Coast Guard records show the Veteran underwent physical examinations in February 1981 and March 1984 and that a three day blood pressure study was required, there is no evidence of any additional existing pertinent records.  The Veteran does not claim to have been treated for hearing loss prior to February 1981 or to have been treated for hypertension or pterygium at any time during active or reserve service.  Further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2014); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2014).  Regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  Smith v. Shinseki, 24 Vet. App 40 (2010).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2014).  The statute, however, does not create a presumption of service connection for a combat veteran's alleged disability, and the veteran is required to meet his evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing disability under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  Even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss disability to service.  The threshold for normal hearing is 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Service treatment records dated prior to November 1, 1967, are presumed to use the American Standards Association (ASA) standard, rather than the current International Standards Organization - American National Standards Institute (ISO-ANSI) standard. Conversion to ISO-ANSI units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz. 

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  Hypertension and sensorineural hearing loss are chronic diseases for presumptive service connection purposes.

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (2014).  Certain disorders, including ischemic heart disease, if manifest to a degree of 10 percent or more for a herbicide exposed Veteran may be presumed service connected.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014); 78 Fed. Reg. 54,763 (Sep. 6, 2013).  The term ischemic heart disease, for presumptive service connection purposes, does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309, Note 3.

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2014).

The Veteran contends that he has hypertension and pterygium1 that developed as a result of active service, including as a result of Agent Orange exposure during service in Vietnam.  He asserted that pterygium was a slow growing condition that developed after exposure to noxious chemicals, sunny climate, and ultraviolet and infrared radiation.  He stated exposure to noxious chemicals and sunny climate conditions existed when he served in Vietnam and that he had used an infrared night vision scope.  He also contends that he has a right ear hearing loss that was manifested in service as a result of noise exposure, and that has continued since service.  He has provided statements in support of his claims, including from his spouse and his brother, noting a history of hearing loss, and in September 2012 statements the Veteran and his spouse noted he experienced migraine headaches after active service.  The Veteran also provided copies of medical literature addressing pterygium and an association between Agent Orange exposure and hypertension.

VA records show that the Veteran is service-connected for type II diabetes mellitus, to include bilateral cataracts, associated with herbicide exposure in service.  Service treatment records associated with his period of active service are negative for diagnoses or treatment for hypertension, pterygium, or hearing loss.  Examination reports dated in April 1964 and April 1965, however, included audiology findings noting shifts in right ear hearing acuity thresholds.  

United States Coast Guard records show periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) without evidence of an additional period of active duty service or report of injury or disease.  Records show a February 1981 examination revealed a severe low and high frequency hearing loss in the right ear.  Private hearing evaluation in May 1981 noted the Veteran reported he first noticed right ear hearing loss after exposure to high noise levels in Vietnam.  A March 1987 examination report revealed severe loss of hearing in the right ear.  Private medical statements note reports of hearing loss for many years due to military weapons use and diagnoses of pterygium and hypertension with no etiological notation.  

VA audiology examination in June 2007 included diagnoses of right ear sensorineural hearing loss, but found the Veteran's hearing loss was not caused by or a result of military service.  It was noted his hearing was within normal limits for VA purposes at separation from active duty.  A March 2008 VA audiology examination found the Veteran's hearing loss was less likely related to military service.  It was noted his service treatment records were reviewed, including audiograms in April 1964 and April 1965, and that reports were negative for complaints or treatment for hearing loss.  His entrance and separation, after ASA>ISO conversion factors were applied, showed hearing within normal limits.  

VA examination in December 2009 noted the Veteran was provided a diagnosis of type II diabetes mellitus in April 2009 and that he reported a history of hypertension since the early 1990's.  The diagnoses included essential hypertension that was diagnosed well before type II diabetes mellitus and that was unrelated to type II diabetes mellitus.  

VA hypertension examination in November 2013 included a diagnosis of hypertension with a date of diagnosis in 1995.  The examiner, in essence, noted the Veteran was first provided a diagnosis and treatment in 1995 subsequent to his discharge from his United States Coast Guard Reserve service.  The examiner, however, erroneously identified this service as active duty.  It was further noted that he reported having had headaches prior to receiving treatment for hypertension that resolved when his blood pressure was under control, and that he had submitted articles in support of his claim that exposure to herbicide caused his hypertension.  

The examiner noted that a review of the service treatment reports did not include any references to blood pressure checks during active service, but that blood pressure findings during other visits and examinations were all within normal limits.  It was the examiner's opinion that the Veteran's hypertension was manifest within one year of his reserve service discharge, but that hypertension was not included in the list of presumptive diagnoses caused by Agent Orange and that the association addressed in the medical literature had not been proven.  The medical evidence did not prove that that the Veteran's hypertension was caused or aggravated by his presumed exposure to herbicides in Vietnam.

VA eye conditions examination in November 2013 included a diagnosis for pterygium.  The examiner, identified as an attending ophthalmologist, noted the Veteran underwent surgeries for pterygium removal in 1972 and 2004, but that there was no credible evidence indicating they began in service.  It was further noted that a medical literature search revealed no correlation between Agent Orange exposure and pterygium.  Pterygia were noted to be a result of environmental exposure such as sun (ultraviolent (UV) light) and wind, but that use of an infrared scope would not cause a pterygium and that sunny environment exposure is not specific to service in Vietnam.  The examiner further noted that a pterygium usually involved prolonged UV exposure.  

A December 2013 VA audiology examination included a diagnosis of right ear sensorineural hearing loss.  It was noted the Veteran reported a history of military noise exposure from weapons, training, helicopters, and artillery, and that he had occupation noise exposure as a police officer for 29 years.  The examiner summarized the pertinent medical and lay evidence of record and found that it was less likely that the Veteran's right ear hearing loss was related to noise exposure in service or had a delayed onset as a result of noise exposure in service.  It was noted that a review of the circumstances of his active service indicated a high probability of noise exposure, but that his May 1966 separation examination showed pure tone thresholds within normal limits, bilaterally, with no significant threshold change when compared to his entrance examination (with ASA>ISO conversion factors applied).  

The examiner noted that an Institute of Medicine (IOM) report in 2006 stated there was an insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  It was noted that the IOM panel concluded that, based upon their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was unlikely.  Hair cell studies it was noted showed that physiological changes due to noise were expressed within hours or days of an injury.  The examiner found that, based upon the objective (audiograms) evidence available, there was no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of his military service, to include noise exposure or acoustic trauma.  The examiner further found that it was less likely that the Veteran's right ear hearing loss was caused by or aggravated by his service-connected malaria.  It was noted that the Veteran reported malaria treatment with quinine, but that quinine ototoxity typically resulted in transient hearing loss and was generally reversible after stopping the drug.  The sensorineural hearing loss was usually reversible and symmetric, and it was noted the Veteran's hearing loss was asymmetric.  

Based upon the evidence of record, the Board finds that hypertension, pterygium, and a chronic right ear disability were not manifest during active service and are not shown to have developed as a result of an established event, injury, or disease during active service.  There is no evidence that hypertension or a right ear hearing loss for VA compensation purposes was manifest within one year of his separation from active duty service, and no evidence of an injury or disease during a period of ACDUTRA or INACDUTRA.  While the November 2013 examiner indicated that the Veteran's hypertension manifested within one year of his discharge from his ACDUTRA, service connection cannot be awarded on this basis because the presumptive service connection provisions in 38 U.S.C. § 1112, and 38 C.F.R. §§ 3.307, 3.309, are not applicable to periods of ACDUTRA and INACDUTRA. Smith v. Shinseki, 24 Vet.App. 40, 46-47 (2010).  Moreover, the Board notes that hypertension and pterygium are not a chronic diseases associated with herbicide exposure for VA presumptive service connection purposes under 38 C.F.R. § 3.309.

The Veteran is a combat veteran for VA purposes and his reports of herbicide and noise exposure during active service are consistent with the circumstances of his service.  The Board finds, however, that the June 2007, March 2008, December 2009, November 2013, and December 2013 VA opinions in this case are persuasive.  The examiners are shown to have conducted thorough examinations, to have reviewed the pertinent evidence of record, and to have provided adequate rationale for the etiology opinions.  Although private medical statements were provided in support of the Veteran's claims, no specific medical opinion attributing a current disability to an established event, injury, or disease during active service or during a period of ACDUTRA or INACDUTRA was provided.  Thus, the VA opinions are found to be the most probative evidence on the issue of etiology for the claimed conditions.

The Board recognizes that the Veteran and other persons submitted statements in support of his claim regarding both continuity of symptoms and the etiology of his conditions. While the Veteran and the lay persons who have provided lay statements in support of the claim are competent to provide evidence as to observations and some medical matters, whether lay nexus evidence is competent evidence cannot be determined categorically.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather, such a determination depends on the facts of the case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board finds that the determination as to whether the Veteran's right ear hearing loss, pterygium, and hypertension, are due to events in service and/or exposure to herbicides, sunlight, or noxious gases therein, are complicated questions that require medical training, knowledge and skills, and are not subject to mere observation. Assessing whether a condition is related to an herbicide, UV rays, or gases, is beyond the knowledge of a lay person. Moreover, the relationship between noise exposure and hearing loss requires knowledge of the workings of the inner ear that are not readily apparent to lay observation.  These are complex etiological questions of the type of medical matters which laypersons are not competent to provide, thus, the submitted lay statements, while competent as to symptomatology, are insufficient to establish a nexus.  

Based on the foregoing discussion, the Board finds that the preponderance of the evidence is against the claims, and service connection must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

ORDER

Entitlement to service connection for hypertension, to include as due to Agent Orange exposure or as secondary to service-connected diabetes mellitus, is denied.

Entitlement to service connection for pterygium, to include as due to Agent Orange exposure, is denied.

Entitlement to service connection for right ear hearing loss is denied.




REMAND

A December 2013 rating decision denied service connection for tinnitus and correspondence received in January 2014 expressed disagreement with the decision.  Therefore, the matter must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case as to the issue of entitlement to service connection for tinnitus.  Inform the Veteran and representative that a substantive appeal must be submitted to perfect an appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


